FILED IN                                                                           PD-1197-13
COURT OF CRIMINALAPPEALS                                                  COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
      February 12, 2015                                    Wf (I [/Transmitted 2/12/2015 3:57:47 PM
                                                              i/1 AV      Accepted 2/12/2015 4:06:24 PM
   abelacosta, clerk                    No. PD-1197-1
                                                             /\l'J /                       ABELACOSTA
                                                                  jiS                           CLERK

     Tory Levon Kirk,                                        vr

            Appellant
                                                     Court of Criminal Appeals
    v.

                                                                 of Texas
     State of Texas,

            Appellee


         Appellant's Unopposed Motion for Extension of Time
                           t o File Motion for Rehearing



            Appellant Tory Levon Kirk files this Unopposed Motion for Extension of

    Time to file its Motion for Rehearing and would respectfully show this Court the

    following:

            1.     Appellant's motion for rehearing is due today, February 12, 2015.

            2.     Appellant respectfully requests a 15-day extension of his deadline. If

    permitted, Appellee's brief would be due on February 27, 2015.

            3.     Appellant seeks this extension because his undersigned counsel has

    been occupied with the following deadlines in the previous two weeks:

            —      February 4, 2015: Petition for Discretionary Review due in Stepherson
                   v, State, which is pending in this Court as Case No. PD-1628-14;




                                               1-
      —      February 10, 2015: Motion to Compel due in RAM Aircraft^ Limited
             Partnership v. J.A.R. Management Corporation, which is pending in the
             74th Judicial District Court of McLennan County, Texas; and
      —      February 11, 2015: Petition for Review due in N.R.J, v. State, which is
             pending in the Supreme Court of Texas as Case No. 15-0015.

      4.     Appellant has neither requested or nor received any previous

extensions of time to file any document in this case.

      5.     This motion is not made for purposes of delay, but so that justice may

be done.


                                           Respectfully submitted,

                                           s/ Matthew J. Kita
                                           Matthew J. Kita
                                           Texas Bar No. 24050883

                                           P.O. Box 5119
                                           Dallas, Texas 75208
                                           (214) 699-1863 (Telephone)
                                           (214) 347-7221 (Facsimile)
                                           matt@mattkita.com
                                           Counsel for Appellant




                                          2-
                       Certificate o f Conference


      On February 12, 2015,1 conferred with the State's counsel regarding the
merits of this motion, who represented that the State is unopposed to the relief
requested.

                                          /s/ Matthew J. Kita
                                          Matthew J. Kita



                          Certificate of Service

      The undersigned certifies that a copy of this notice was served on the
following counsel via e-filing in accordance with Texas Rule of Appellate Procedure
9.5 and this Court's Local Rules on February 12, 2015:

Counselfor Appellee:

      Lori Ordiway
      Dallas County District Attorney's Office
      133 North Riverfront Boulevard
      Dallas, Texas 75207


                                          /s/Matthew J. Kita
                                          Matthew J. Kita




                                         3-